MEMORANDUM **
Jose Villapando-Becerra, a native and citizen of Mexico, petitions for review from a Board of Immigration Appeals (“BIA”) order denying his motion to reconsider the BIA’s May 29, 2007, order dismissing his appeal from an immigration judge’s denial of his application for cancellation of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252. Reviewing for abuse of discretion, see Oh v. Gonzales, 406 F.3d 611, 612 (9th Cir.2005), we deny the petition for review.
The BIA did not abuse its discretion in denying petitioner’s motion to reconsider because the motion failed to identify any errors of fact or law in the BIA’s order. See 8 C.F.R. § 1003.2(b)(1); see also So-cop-Gonzalez v. INS, 272 F.3d 1176, 1180 n. 2 (9th Cir.2001) (en banc).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.